Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both “in-line Tee module” and “in-line SDU module”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In line 19 of page 1, the abbreviation “PLEM” should be defined at least once in the specification.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  The abbreviation “SDU” should be defined at least once in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “hydraulic/electrical/optical jumpers” is confusing because it is unclear whether each jumper provides for hydraulic, electrical, and optical communication or if separate jumpers are used for hydraulic communication, electrical communication, and optical communication.
7 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the position" in lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rageot et al. (WO 2017/174968). Rageot discloses a subsea arrangement adapted for continuous installation of multiple subsea functional lines with connected in-line modules, the subsea arrangement comprising a production line (pipeline 22) having a production inflow side (left side of Fig. 7) and a production outflow side (right side of Fig. 7), and an umbilical line (148) having a production inflow side (left end of umbilical 148) and a production outflow side (right side of umbilical 148), wherein the subsea arrangement further comprises a common host structure (PLIM 150) arranged for hosting a combination of an in-line Tee module (length of pipe 22a, branch pipe 102a) connected via a well jumper (spool 108a) to a single X-mas tree (54a) and an in-line SDU module (62) connected via hydraulic/electrical/optical .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rageot et al. in view of Ayestaran Basagoitia et al. (US 2016/0169414).
Regarding claim 2, Rageot discloses all of the claim limitations except the common host structure is a common mudmat.  Ayestaran Basagoitia teaches a common host structure for hosting a combination of a pipeline (12) and a pipeline accessory, such as in-line tees and PLETs, is a common 
Regarding claim 3, Rageot discloses all of the claim limitations except the common host structure is a seabed itself.  Ayestaran Basagoitia teaches the common structure is a seabed (paragraph 0031 teaches the pipeline and the accessory are embedded in the seabed).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Rageot with the common host structure comprising a seabed as taught by Ayestaran Basagoitia to reduce the cost of materials required to support the subsea arrangement.
Regarding claim 4, Rageot discloses all of the claim limitations except the common host structure is the production line itself.  Ayestaran Basagoitia teaches the common host structure is the production line (flowline 12) itself (Figs. 1 and 4; paragraph 0068).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Rageot with the common host structure comprising the production line itself as taught by Ayestaran Basagoitia so that the entire subsea arrangement can be manipulated as a single unit.
Regarding claim 5, Rageot fails to disclose a bracket arrangement for pipeline support is used in order to hold the in-line Tee module on the production line.  Ayestaran Basagoitia teaches a bracket arrangement (brackets 34) for pipeline support is used to hold the in-line Tee module (paragraph 0006 teaches the accessory is an in-line tee) on the production line (12) (Figs. 1 and 4; paragraphs 0006 and 0068).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective 
Regarding claim 6, Rageot discloses all of the claim limitations except a bracket arrangement for pipeline support is used in order to hold the in-line SDU module on the production line.  Ayestaran Basagoitia teaches a bracket arrangement (brackets 34) for pipeline support is used to hold an accessory on the production line (12) (Figs. 1 and 4; paragraphs 0006 and 0068).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Rageot with the bracket arrangement as taught by Ayestaran Basagoitia to maintain the components of the subsea arrangement including the in-line SDU in fixed relation to each other and to allow the entire subsea arrangement to be manipulated as a single unit.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rageot.  Rageot further discloses rotation control for an in-line Tee module (ILT) adopted for the correction of the position of the in-line Tee module with respect to the pipeline (page 8, lines 22 - 29).  Rageot in view of Ayestaran Basagoitia fails to explicitly disclose a rotation adjustment mechanism.  Examiner takes the position that in order for the apparatus as taught by Rageot to provide rotation control for an ILT would obviously require at least one structural element designed to adjust the rotation of the ILT.  Since the original disclosure of the present application fails to describe specific structural features of a rotation adjustment mechanism, Rageot teaches a rotation adjustment mechanism inasmuch as the present application does.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above to include a rotation adjustment mechanism for rotation control as taught by Rageot to maintain the ILT’s alignment with the production line within acceptable tolerances.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rageot et al. in view of Ayestaran Basagoitia et al. as applied to claim 4 above, and further in view of Riley et al. (WO2017/209785).  Rageot in view of Ayestaran Basagoitia discloses all of the claim limitations except a rotation adjustment mechanism adapted for correction of the position of the in-line SDU module with respect to the pipeline.  Riley teaches a rotation adjustment mechanism (horizontal connection) adapted for correction of the position of the in-line SDU module (flow control module 106) with respect to the flowline (paragraph 0054).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the rotation adjustment mechanism as taught by Riley to allow the connection between a jumper and a pipeline to be made up.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rageot et al. in view of Mille et al. (US 2013/0309015).  Rageot discloses all of the claim limitations except the in-line Tee module comprises a lock-pin arrangement adapted to relieve the stress in a branch Tee piping due to pipeline bending during installation.  Mille teaches the in-line Tee module (ILT 36) comprises a lock-pin arrangement (articulated link 68 and the associated unlabeled pin adjacent structure 50 that allows for rotation of the articulated link and associated mudmat 40, 42) adapted to relieve the stress in a branch Tee piping due to pipeline bending during installation (Figs. 4 and 7; paragraphs 0001, 0021, 0063, and 0068).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Rageot with the lock-pin arrangement as taught by Mille to allow the foundation upon which the ILT to be positioned on the seafloor in a stable position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
4/15/2021